Citation Nr: 1708336	
Decision Date: 03/17/17    Archive Date: 04/03/17

DOCKET NO.  09-28 007	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for gastroesophageal reflux disease (GERD).

2.  Entitlement to an evaluation in excess of 20 percent for lumbosacral strain with mechanical low back pain. 


REPRESENTATION

Appellant represented by:	Michael V. Quatrini, Attorney at Law


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from February 1996 to April 2000.

The issue of entitlement to an evaluation in excess of 10 percent for GERD is before the Board of Veterans' Appeals (Board) following a Board Remand in May 2013.  The case came back before the Board of Veterans Appeals (Board) on Remand from the United States Court of Appeals for Veterans Claims (Court) regarding a Board decision rendered in January 2011.  The issue of entitlement to an evaluation in excess of 20 percent for a low back disability is before the Board following a Board Remand in January 2011.  Both issues are originally on appeal from an April 2007 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Pittsburgh, Pennsylvania.

In September 2010, the Veteran testified at Travel Board hearing.  In December 2012, the Veteran testified at a Central Office hearing.  Transcripts of these hearings are of record.

The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and Veterans Benefits Management System (VBMS).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran contends that the symptoms associated with his service-connected GERD and lumbosacral strain with mechanical low back pain are more severely disabling than reflected by the currently assigned disability evaluation and warrant a higher rating.  

The issues were remanded in May 2013 for additional development.  Specifically, the Board directed that the Veteran was to be provided with the necessary authorizations for the release of the records from his private physician who had been treating his GERD.  These records are still not in the file.  The Board notes that the Veteran has consistently reported at his annual examinations at VA that his gastroesophageal complaints are treated by Dr. Bruce A. Bradley, Westmoreland Digestive Disorders Group.  Dr. Bradley's records are paramount to the issue on appeal and need to be obtained.  

Similarly, in December 2015, VA received a Back (thoracolumbar Spine) Conditions Disability Benefits Questions completed by a Dr. Cole of Novacare Rehabilitation.  On VA examination in September 2016, the Veteran reported that he sought care in the private sector from an orthopedic surgeon who referred him to a pain specialist who gave him trigger point injections and nerve blocks approximately every four months.  The records of the orthopedic surgeon, pain specialist, and physical therapist are paramount to the issue on appeal and need to be obtained.  

There was a general request made that the Veteran submit authorizations for private care, but specific records were not indicated.  It does not appear that the Veteran responded to that request.
       
In addition, the Board directed that the Veteran be afforded a VA neurological examination and the examiner directed to identify all neurological manifestations of the Veteran's service-connected low back disability.  The Veteran underwent VA thoracolumbar spine and peripheral nerve examinations in September 2016 at which time the examiner noted that the Veteran had moderate intermittent pain of the right and left lower extremity attributable to a peripheral nerve condition but did not specify which nerves were affected.  

Further, in Correia v. McDonald, 28 Vet. App. 158 (2016), the U.S. Court of Appeals for Veterans Claims (Court) noted the final sentence of § 4.59, which states "[t]he joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint."  The Court found this sentence to be ambiguous because the regulation, considered as a whole, is meant to guide adjudicators in determining the proper level of disability of joints, and if the range of motion testing listed in the last sentence is not required, it is unclear how an adjudicator could adequately rate a claimant's joint disability and account for painful motion. However, compelled by § 4.59's place in the regulatory scheme (it preceded the disability rating schedule), the Court held that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities.  In this case, it is unclear as to whether the 2016 VA examiner performed both active and passive range of motion testing of the Veteran's lumbar spine.  

As the examination reports do not provide the information required to properly adjudicate this claim, it is the Board's opinion that the Veteran be afforded additional VA lumbar spine and peripheral nerve examinations.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be contacted and asked to provide names and addresses for all private treating physicians/physical therapists/pain specialists who treat the Veteran for his lumbar spine and gastroesophageal complaints since September 2006 (the addresses for Dr. Bradley and Dr. Cole are located in the claims file).  The Veteran should then be provided with pre-filled authorization forms, if possible for the release of private treatment records for his lumbar spine and gastroesophageal complaints.  These records should then be obtained and associated with the claims folder.  The Veteran is hereby informed that failure to sign and return the authorization forms will be viewed as a failure to cooperate with VA's efforts to secure critical evidence in this matter.  Such failure frustrates VA's attempts to ascertain the true complete history of the service-connected disabilities. 

2.  The Veteran should be afforded a VA examination by a spine surgeon or neurosurgeon.  The examiner is to be provided access to the claims folder in Virtual VA, and VBMS and the examiner must specify in the report that these records have been reviewed.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  

In accordance with the latest worksheets for rating spine and peripheral nerve disabilities, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints, and the nature and extent of his disability.  To the extent possible, the examiner should distinguish symptoms and impairment attributable to the Veteran's service-connected disorders (lumbosacral strain with mechanical low back pain) from those attributable to any other diagnosed disorders.  If neurological impairment is demonstrated, the specific nerve involved should be identified.  A complete rationale for any opinions expressed must be provided. 

3.  The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  In the event that the Veteran does not report for the aforementioned examination, documentation should be obtained which shows that notice scheduling the examination was sent to the Veteran's last known address and whether the notice was returned as undeliverable.

4.  After the development requested has been completed, the examination report should be reviewed to ensure that it is in complete compliance with the directives of this REMAND.  If the report is deficient in any manner, corrective procedures should be implemented.  

5.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran and his attorney should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




